Citation Nr: 1626031	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for a cervical spine or neck condition.

4.  Entitlement to service connection for a vision condition.

5.  Entitlement to service connection for a respiratory condition.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran underwent a Travel Board hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

The issues of entitlement to sleep apnea and carpal tunnel syndrome have been raised by the record in the April 2016 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral knee condition, lower back condition, cervical spine or neck condition, vision condition, respiratory condition, skin condition, diabetes mellitus, and headaches.  For the following reasons, the Board finds that a remand is warranted.

As detailed at the hearing, the Veteran believes he is entitled to service connection for each of the claimed conditions due to an in-service fight in which he injured his knees, back, neck, eye sockets, and lungs.  Moreover, the stress of the fight caused him to later develop a skin condition, diabetes mellitus, and headaches.  The Veteran's service treatment records document a July 1980 incident in which the Veteran complained of knee and eye pain.  Following a medical examination, the Veteran was not given any duty restrictions.  A July 7, 1980 note in the Veteran's service treatment records notes that the Veteran was suffering from puffiness and pain in his eyes.

In the April 2016 hearing, the Veteran's wife explained to the VLJ that the Veteran had received treatment at a VA hospital since the time of their 1998 marriage for each of the claimed conditions, while the Veteran mentioned that he had previously undergone a skin biopsy at the Puerto Rico VA Hospital.  Nonetheless, the only VA hospital records contained within the Veteran's file are from the New York VA Hospital, beginning in April 2014 and ending in August 2014.  All outstanding records of VA treatment must be obtained.  38 C.F.R. § 3.159 (2013).

For each specific claimed condition, the Board finds the Veteran should be afforded a Compensation and Pension (C&P) examination, upon receipt of the Veteran's VA medical treatment records.

The Veteran received C&P examinations in April 2013 for his bilateral knee and lower back claims.  The examiner determined the Veteran suffered from the claimed conditions, yet there existed no relationship between the Veteran's in-service incident and his current condition, due to a lack of continuity of symptomatology in the available record.  After obtaining all of the Veteran's VA medical records, the RO should secure an addendum opinion from the April 2013 examiner discussing the continuity of symptomology when presented with the complete medical record. 

Additionally, the Board notes that the Veteran submitted several MRI findings in which he was diagnosed with a meniscal tear.  In the April 2013 C&P examination, the Veteran was diagnosed with mild osteoarthritis.  A June 23, 1980 note in the Veteran's medical records-seven days before the in-service scuffle-states that the Veteran was not suffering from knee pain or effusion, but a possible case of chondromalacia patella.  The C&P examiner should specifically discuss the possible in-service chondromalacia patella diagnosis, whether the Veteran still suffers from it, and if he does not, if it could have contributed in any way to mild osteoarthritis or the Veteran's meniscal conditions.

As for the Veteran's cervical spine/neck condition, vision condition, respiratory condition, skin condition, diabetes mellitus, and headache condition, the Veteran has not yet been afforded a C&P examination.  Given the available of evidence of record, a VA examination is necessary to determine whether the Veteran's claimed conditions are related to the June 1980 in-service scuffle.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his knee condition.  The examiner should also determine whether it is as likely as not that the Veteran's knee condition began in service or is related to service, specifically, the Veteran's June 1980 fight, or his June 23, 1980 possible chondromalacia patella diagnosis.

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his lower back condition.  The examiner should also determine whether it is as likely as not that the Veteran's lower back condition began in service or is related to service, specifically, the Veteran's June 1980 fight.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his cervical spine or neck condition.  The examiner should also determine whether it is as likely as not that the Veteran's cervical spine/neck condition began in service or is related to service, specifically, the Veteran's June 1980 fight.

4. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his vision condition.  The examiner should also determine whether it is as likely as not that the Veteran's vision condition began in service or is related to service, specifically, the Veteran's June 1980 fight, and the July 7, 1980 STR note discussing the puffiness and pain in the Veteran's eyes.

5. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his respiratory condition.  The examiner should also determine whether it is as likely as not that the Veteran's respiratory condition is related to service, specifically, the Veteran's June 1980 fight.

6. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his skin condition.  The examiner should also determine whether it is as likely as not that the Veteran's skin is related to service, specifically, the stress of the Veteran's June 1980 fight.

7. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his diabetes mellitus.  The examiner should also determine whether it is as likely as not that the Veteran's diabetes mellitus is related to service, specifically, the stress of the Veteran's June 1980 fight.

8. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his headache condition.  The examiner should also determine whether it is as likely as not that the Veteran's headache condition began in service or is related to service, specifically, the stress of the Veteran's June 1980 fight.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







